Exhibit 10.1
 
Graphic [company-logo.jpg]

 
Exact name of Investor as it should appear on Stock Certificate:
__________________


BOSTON THERAPEUTICS, INC.
SUBSCRIPTION AGREEMENT


SUBSCRIPTION AGREEMENT by and between the investor named above (the “Investor”)
and Boston Therapeutics, Inc., (the “Company”) a Delaware corporation with
offices at 33 South Commercial St., Manchester, NH 03101.  This Subscription
Agreement shall be deemed to include the attached Terms and Conditions which
hereby are incorporated by reference.


A.
Aggregate Investment:
$_________ (shares X  $0.25 per share).
     
 
Securities
_______ shares of the Common Stock, without par value, of the Company (the
“Shares”).
     
B.
Address, etc.:
________________________
   
________________________
   
________________________
 
       Telephone:
________________________
 
       Facsimile
________________________
     
C.
Accredited Investor Status (initial as many as apply):

 

     
_______
The Investor is a natural person whose individual net worth, or joint net worth
with the Investor's spouse, exceeds $1,000,000;
     
_______
The Investor is a natural person who had an individual income in excess of
$200,000 in each of 2009 and 2010 or joint income with that person's spouse in
excess of $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in 2011.
       
_______
The Investor is a trust of which each beneficiary has an individual or joint
(together with such beneficiary's spouse) net worth in excess of $1,000,000, or
(b) expects to have an annual income in 2011, and represents that such
beneficiary had an annual income in each of 2009 and 2010 in excess of $200,000
(or joint annual income in excess of $300,000).

 
 
Boston Therapeutics, Inc.    33 South Commercial Street    Manchester,
NH    03101
Tel: (978) 886-0421    Fax: (603) 685-4784    www.bostonti.com
 
 
 

--------------------------------------------------------------------------------

 
 
 

   
_______
The Investor is an organization described in Section 501(c)(3) of the Internal
Revenue Code, a corporation, a Massachusetts or similar business trust, a
partnership or a limited liability company which has total assets in excess of
$5,000,000 and which was not formed for the specific purpose of acquiring the
securities offered hereby.



For purposes of calculating net worth for the above representations, the value
of a person’s primary residence, and the amount of indebtedness secured by such
primary residence, up to the amount of such value shall be excluded from the
calculation.  Indebtedness secured by the residence in excess of the value of
the home should be considered a liability and deducted from the person’s net
worth.1
 
 
D.
Status as a Non-U.S. Person (initial if applicable):
   
_______
The Investor is not a natural person resident of the United States, partnership
or corporation organized in the United States, or trust of which the trustee is
a natural person resident of the United States (each of the foregoing, a “U.S.
Person”), and certifies further that it is not acquiring the Shares for the
account or benefit of any U.S. Person or is a U.S. Person who purchased
securities in a transaction that did not require registration under the Act.



The Investor acknowledges that he or it has received and reviewed this Agreement
in its entirety, including without limitation the representations and warranties
set out in Section 3 below.  The Investor and the Company each executes this
Agreement as an instrument under seal.


Investor  (if individual)


_________________________________________________________


Print
Name:                                                                                              


Investor ( if entity)
Print
Name:                                                                                              


By:                                                                                                           
 
Title:                                                                                                        
 
_________________________________
1 By way of example, if a person had net assets of $1,000,000 (excluding their
primary residence) and a primary residence worth $2,000,000 with a $1,000,000
mortgage, their net worth for the purposes of the above accredited investor
representations would be $1,000,000 even if by other measures of net worth, the
$1,000,000 net worth in the residence ($2,000,000-the $1,000,000 mortgage) would
be added to the $1,000,000 in other net assets.  If the mortgage were $3,000,000
rather than $1,000,000, the person would be deemed to have a net worth of $0.
The $1,000,000 net worth from other assets would be reduced by the $1,000,000
excess liability in the house ($2,000,000 residence value - $3,000,000
mortgage).
 
 
 
2

--------------------------------------------------------------------------------

 

 
The Company hereby accepts this subscription subject to the terms and conditions
set forth in this Agreement as of this ______ day of ____________, 2011.





 
BOSTON THERAPEUTICS, INC.
     
By: _____________________________
     
Name:___________________________
     
Title:____________________________





 
3

--------------------------------------------------------------------------------

 
 
1.           Subscription.  Subject to the terms and conditions of this
Agreement, the Investor irrevocably subscribes for and agrees to purchase the
number of shares of Common Stock, without par value, described in Section A
above (the “Shares”) for the purchase price set forth in such Section.  The
Investor shall pay the Purchase Price for the Shares in cash to the Company by
check or wire transfer.


2.           Acceptance of Subscription.


This Subscription is made subject to the following terms and conditions:


2.1.        This subscription shall be deemed accepted by the Company upon
execution by the Company of this Subscription Agreement.


2.2.        Upon the sale by the Company to the Investor of Shares, the Investor
will receive a copy of this Subscription Agreement executed by an officer on
behalf of the Company.


3.           Closing.  The subscription shall close upon acceptance at the sole
discretion of the Company upon the receipt by the Company of Subscription
Agreements (including this Agreement) to purchase an aggregate of at least
____________ Shares (the "Initial Closing").  The Company may sell additional
Shares, at one or more additional closings (collectively, the "Additional
Closings" and collectively with the Initial Closings, the “Closings” and each a
“Closing”).


4.           Representations and Warranties of the Investor.  The Investor
understands and acknowledges that (a) the Shares are being offered and sold
under one or more of the exemptions from registration provided for in Section
4(2) or Section 3(b) of the Securities Act of 1933, as from time to time amended
(the “Securities Act”), including Regulation D promulgated thereunder and, if
the Investor is a Non-U.S. Person, Regulation S promulgated thereunder, and any
applicable state securities laws, (b) he or it is purchasing the Shares without
being offered or furnished any offering literature or prospectus other than a
certain power point presentation dated March 14, 2011 (the “Written
Disclosure”), and (c) this transaction has not been reviewed or approved by the
United States Securities and Exchange Commission or by any regulatory authority
charged with the administration of the securities laws of any state or foreign
country.  The Investor also represents and warrants as follows:


4.1.  Citizenship, Age and Residence.  He or she is at least 21 years of age, if
a natural person, and is a bona fide resident and domiciliary (not a temporary
or transient resident) of the state and at the address described in Section B
and has no present intention of becoming a resident of any other State or other
jurisdiction.
 
 
 
4

--------------------------------------------------------------------------------

 

 
4.2.  Suitability.  The Investor understands and has fully considered for
purposes of this investment the risks of this investment and understands that
(i) this investment is suitable only for an investor who is able to bear the
economic consequences of losing his or her entire investment, (ii) the purchase
of the Shares is a speculative investment which involves a high degree of risk
of loss by the Investor of his or her entire investment, and (iii) there are
substantial restrictions on the transferability of, and there will (for the
foreseeable future) be no public market for, the Shares, and accordingly, it may
not be possible for an indeterminate period of time to liquidate his or her
investment in the Shares (if ever).  Furthermore, the Investor represents that
he or she has sufficient liquid assets so that the lack of liquidity associated
with this investment will not cause any undue financial difficulties or affect
the ability of the Investor to provide for his or her current needs and possible
financial contingencies.


4.3.  Investment Information.  The Investor acknowledges that the Written
Disclosure contains the views of the management of the Company, and that the
analysis or presentation of the Company's obligations and prospects, to the
extent reflected therein, represents a subjective assessment about which
reasonable persons could disagree.


4.4.  Access to Information.  The Investor, in making his, her or its decision
to purchase the Shares, has relied solely upon the Investor's independent
investigations and has, if requested, been given (i) access to all material
books and records of the Company; (ii) access to all material contracts and
documents relating to the transaction described herein; and (iii) an opportunity
to ask questions of, and to receive answers from, the appropriate executive
officers and other persons acting on behalf of the Company concerning the
Company and its prospects and the terms and conditions of this Offering, and to
obtain any additional information, to the extent such persons possess such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the information set forth in the Written
Disclosure.  The Investor acknowledges that no request to the Company by the
Investor for information of any kind about the Company has been refused or
denied by the Company or remains unfulfilled as of the date of this Agreement.


4.5.  Investment Intent.  The Shares are being acquired by the Investor solely
for the Investor's own personal account, for investment purposes only, and not
with a view to, or in connection with, any resale or distribution of the Shares;
the Investor has no contract, undertaking, understanding, agreement or
arrangement, formal or informal, with any person to sell, transfer or pledge to
any person any of the Share or any interest or rights in any of the Shares; the
Investor has no present plans to enter into any such obligation; and the
Investor understands the legal consequences of the representations and
warranties made by him or her in this Agreement to mean that he or she must bear
the economic risk of the investment for an indefinite period of time because the
Shares have not been registered under the Securities Act and applicable state
securities laws and, therefore, cannot be sold unless they are subsequently
registered under the Securities Act and applicable state securities laws (which
the Company is not obligated, and has no current intention, to do) or unless an
exemption from such registration becomes available.

 
 
5

--------------------------------------------------------------------------------

 

 
4.6.  No Distribution of Offering Materials.  The Investor has not distributed
the Written Disclosure to any other person or party other than Investor’s
advisors; and he has not used the Written Disclosure for any purposes other than
to evaluate the merits of an investment in the Company.


4.7.  Control of Funds.  The Investor represents that the funds provided for
this investment are the separate property of the Investor or are otherwise funds
as to which the Investor has the sole right of management.


4.8.  Review of Written Disclosure.  The Investor has carefully read the Written
Disclosure.  In evaluating the suitability of an investment in the Company, the
Investor has not relied upon any representations or other information (whether
oral or written) other than as set forth in the Written Disclosure or as
contained in any documents or answers to questions furnished by the Company.


4.9.  Sophistication of Investor.  The Investor either (i) has a preexisting
personal or business relationship with the Company or its controlling persons,
such as would enable a reasonably prudent purchaser to be aware of the character
and general business and financial circumstances of the Company or its
controlling persons, or (ii) by reason of his or her business or financial
experience, individually or in conjunction with his or her unaffiliated
professional advisors, the Investor is capable of evaluating the merits and
risks of an investment in the Shares, making an informed investment decision and
protecting his or her own interests.


4.10.  Accuracy of Information.  All of the information set forth on the cover
page of this Agreement, including without limitation the Accredited Investor
Status indicated as applicable to the Investor, is true and correct in all
respects.


4.11.  Contacts with the Company.  The Investor’s initial contacts with the
Company were not as a result of the Company’s filing of a registration statement
on Form S-1 registering its shares of common stock for sale nor was the Investor
contacted by the Company in connection with the offering of securities pursuant
to such registration statement.  The Investor either has a pre-existing business
relationship with the Company or has engaged in discussions with the Company
regarding establishing a business relationship.


4.12.  No Brokers.  The Investor has not engaged any broker, dealer, finder,
commission agent or other similar person in connection with the offer, offer for
sale, or sale of the Shares and is not under any obligation to pay any broker's
fee or commission in connection with his investment.


4.13.  Securities Act Compliance.  The Investor understands that the easiest way
to sell his or her Shares in the future would be to sell in an initial
underwritten public offering of the Company’s securities or to a purchaser of
the entire Company or its business.  In the absence of a public offering or such
a sale, however, the Investor may sell his or her Shares in compliance with
various private sale exemptions under applicable securities laws.  Accordingly,
the Investor understands that:
 
 
 
6

--------------------------------------------------------------------------------

 

 
a.           The Shares have not been registered under the Securities Act, by
reason of a specific exemption under the provisions of the Securities Act which
depends in part upon the investment intent and the representations and
warranties of the Investor made in this Agreement.


b.           In issuing the Shares to the Investor, the Company is relying upon
these representations and warranties.


c.           Any routine sales of the Shares in reliance upon Rule 144 under the
Securities Act (if the provisions of such Rule should then be available as to
the Shares) can be made only after the holding period specified in the Rule, in
limited amounts, and in accordance with all the terms and conditions of that
Rule.


d.           In the case of securities to which Rule 144 is not applicable,
compliance with Regulation A under the Securities Act or some other exemption
will be required.


e.           Rule 144 is not now available with respect to the Shares.


f.           The Company is under no obligation to register the Shares or to
comply with Regulation A or any other exemption under the Securities Act or to
supply any information necessary to permit routine sales under Rule 144.


g.           The Company may, if it so desires permit the transfer of the Shares
and of all securities issued in exchange therefore only when such Shares or
securities are the subject of an effective registration statement under the
Securities Act or when the Company has received an opinion of counsel that such
registration is not required under the Securities Act.  The Investor agrees to
furnish such documentation and undertakings as the Company and its counsel may
reasonably require in connection with any such opinion, whether under Rule 144
or some specific exemption under the Act.


h.           The Company may place certain legends on the certificate(s) for the
Shares as required by applicable laws, including a legend in form substantially
as follows and, with respect to Shares issued to Investors who are not U.S.
Persons a legend referencing transfer restrictions applicable to Shares issued
pursuant to Regulation S:


The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended (the “Act”), or applicable state
securities laws and none of such securities, nor any interest therein, may be
sold, transferred, assigned, made the subject of any security interest, or
otherwise disposed of, without an effective registration statement for such
securities under the Act and applicable state securities laws, or an opinion of
counsel in form and substance satisfactory to the Company that registration is
not required under the Act or such state securities laws.
 
 
 
7

--------------------------------------------------------------------------------

 

 
                      i.           If the Investor is not a U.S. Person, the
Investor shall only resell the Shares in accordance with the provisions of
Regulation S promulgated under the Act, pursuant to registration under the Act,
or pursuant to an available exemption from registration .


5.   Representations and Warranties of the Company.


The Company hereby severally and jointly, represent and warrant to the Investor:


5.1.   Organization, Qualifications and Corporate Power.


                      a.           The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and is duly licensed or qualified to transact busi­ness as a
foreign corporation and is in good standing in each other jurisdiction in which
the nature of the business transacted by it or the character of the properties
owned or leased by it requires such licensing or qualification.  The Company has
the full corporate power and authority and possesses all governmental
franchises, licenses, permits, authorizations and approvals necessary to enable
it to own or lease and hold its properties and to carry on its business as now
conducted and as proposed to be conducted, to execute, deliver and perform this
Agreement, and other transaction documents contemplated hereby and thereby, and
to issue, sell and deliver the Shares.


                      b.           The Company does not (i) own of record or
beneficially, directly or indirectly, (A) any shares of capital stock or
securities convertible into capital stock or other equity interest of any other
corporation or (B) any participating or other equity interest in any
partnership, joint venture or other non-corporate business enterprise or (ii)
control, directly or indirectly, any other entity.


5.2.   Authorization of Agreements, Etc.


                      a.           The execution and delivery by the Company of
this Agreement and related transaction documents, the performance by the Company
of its obligations hereunder and thereunder, and the issuance, sale and delivery
of the Shares have been duly authorized by all requisite corporate action and
will not violate any provision of law, ordinance, rule or regulation applicable
to the Company or its property or business, or any order, judgment or decree of
any court or other agency, administrative body or other governmental body, the
Articles of Incorporation of the Company, as amended (the “Charter”) or the
By-laws of the Company, as amended, or any provision of any indenture, agreement
or other instrument to which the Company or any of its properties or assets is
bound, or conflict with, result in a breach of or constitute (with due notice or
lapse of time or both) a default under any such indenture, agreement or other
instrument, or result in the creation or impo­sition of any lien, charge,
restriction, claim or encumbrance of any nature whatsoever upon any of the
properties or assets of the Company.
 
 
 
8

--------------------------------------------------------------------------------

 

 
                      b.           The Shares have been duly authorized and,
when issued in accordance with this Agreement, will be validly issued, fully
paid and non-assessable shares of the Common Stock, without par value, of the
Company, with no personal liability attaching to the ownership thereof, and will
be free and clear of all liens, charges, restrictions, claims and encumbrances
of any kind.


5.3.   Validity.  This Subscription Agreement and the related transaction
documents have been duly exe­cuted and delivered by the Company and constitute
the valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms.


5.4.   Authorized Capital Stock.  The authorized capital stock of the Company
consists of 100,000,000 shares of Common Stock, without par value.  Other than:
(a) 14,041,236 shares of common stock currently outstanding and held
beneficially and of record by the founders of the Company (b) stock options
issued to a consultant to purchase an aggregate of 78,400 shares of common stock
at an exercise price of $1.85 per share, and (c) an agreement to issue stock
options to a consultant to purchase an aggregate of 434,265 shares of common
stock at an exercise price of $0.25, (i) no person owns of record or is known to
the Company to own beneficially any share of Common Stock, (ii) no subscription,
warrant, option, convertible security, or other right (contingent or other) to
purchase or otherwise acquire equity securities of the Company is authorized or
outstanding, (iii) there is no commitment by the Company to issue shares,
subscriptions, warrants, options, convertible securities, or other such rights
or to distribute to holders of any of its equity securities any evidence of
indebtedness or asset.  The Company has filed a registration statement on Form
S-1 with the U.S. Securities and Exchange Commission.


5.5.   Litigation; Compliance with Law.


                      a.  There is no (i) action, suit, claim, proceeding or
investigation pending or, to the best of the Company's knowledge, threatened
against or affecting the Company or any of its properties or assets, at law or
in equity, or before or by any Federal, state, municipal or other governmental
department, com­mission, board, bureau, agency or instrumentality, domestic or
foreign, (ii) arbitration proceeding relating to the Company pending under
collective bargaining agreements or otherwise, or (iii) governmental inquiry
pending or, to the best of the Com­pany's knowledge, threatened against or
affecting the Company (including without limitation any inquiry as to the
qualification of the Company to hold or receive any license or permit), and
there is no basis for any of the foregoing.  The Company has not received any
opinion or memorandum or legal advice from legal counsel to the effect that it
is exposed, from a legal standpoint, to any liability or disadvantage which may
be material to its business, prospects, financial condition, operations,
property or affairs.  The Company is not in default with respect to any order,
writ, injunction or decree known to or served upon the Company of any court or
of any Federal, state, municipal or other governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign.  There is no
action or suit by the Company pending or threatened against others.  The Company
has complied with all laws, rules, regulations and orders applicable to its
business, operations, properties, assets, products and services, the Company has
all necessary permits, licenses and other authorizations required to conduct its
business as conducted and as proposed to be conducted, and the Company has been
operating its business pursuant to and in compliance with the terms of all such
permits, licenses and other authorizations.  There is no existing law, rule,
regulation or order, and the Company after due inquiry is not aware of any
proposed law, rule, regulation or order, whether Federal, state, county or
local, which would prohibit or restrict the Company from, or otherwise
materially adversely affect the Company in, conducting its business in any
jurisdiction in which it is now conducting business or in which it proposes to
conduct business.
 
 
 
9

--------------------------------------------------------------------------------

 

 
5.6.   Proprietary Information of Third Parties.  No third party has claimed or
has reason to claim that the Company or any person employed by or affiliated
with the Company has (a) violated or may be violating any of the terms or
conditions of his employment, non-competition or nondisclosure agreement with
such third party, (b) disclosed or may be disclosing or utilized or may be
utilizing any trade secret or proprietary information or documentation of such
third party, or (c) interfered or may be interfering in the employment
relationship between such third party and any of its present or former
employees.  No third party has requested information from the Company which
suggests that such a claim might be contemplated.  To the best of the Company's
knowledge, no person employed by or affiliated with the Company has employed or
proposes to employ any trade secret or any information or documentation
proprietary to any former employer, and no person employed by or affiliated with
the Company has violated any confidential relationship which such person may
have had with any third party in connection with the development, manufacture or
sale of any product or proposed product or the development or sale of any
service or proposed service of the Company, and the Company has no reason to
believe there will be any such employment or violation.


5.7.   Copyrights, Trademarks, Etc. The Company owns or possesses adequate
licenses or other rights to use all patents, patent applications, trademarks,
trademark applications, service marks, service mark applications, trade names,
copyrights, manufacturing processes, formulae, trade secrets, customer lists and
know how (collectively, “Intellectual Property”) necessary or desirable to the
conduct of its business as conducted and as proposed to be conducted, and no
claim is pending or, to the best of the Company's knowledge, threatened to the
effect that the operations of the Company infringe upon or conflict with the
asserted rights of any other person under any Intellectual Property, and there
is no basis for any such claim (whether or not pending or threatened).  No claim
is pending or threatened to the effect that any such Intellectual Property owned
or licensed by the Company, or which the Company otherwise has the right to use,
is invalid or unenforceable by the Company, and there is no basis for any such
claim (whether or not pending or threatened).
 
 
 
10

--------------------------------------------------------------------------------

 
 
5.8.   Title to Properties.  The Company has good, clear and marketable title to
its properties and assets, and all such properties and assets (including the
Intellectual Property) are free and clear of mortgages, pledges, security
interests, liens, charges, claims, restrictions and other encumbrances
(including without limitation, easements and licenses), except for liens for or
current taxes not yet due and payable and minor imperfections of title, if any,
not material in nature or amount and not materially detracting from the value or
impairing the use of the property subject thereto or impairing the operations or
proposed operations of the Company and its subsidiaries, including without
limitation, the ability of the Company to secure financing using such properties
and assets as collateral.


5.9.   Other Agreements.  The Company is not a party to or otherwise bound by
any written or oral contract or instrument or other restriction with any of the
shareholders of the Company which affects the capitalization or ownership of the
Company.


5.10.   Assumptions, Guaranties, Etc. of Indebtedness of Other Persons.  The
Company has not assumed, guaranteed, endorsed or otherwise become directly or
contingently liable on any indebtedness of any other person (including, without
limitation, liability by way of agreement, contingent or otherwise, to purchase,
to provide funds for payment, to supply funds to or otherwise invest in any
person).


5.11.   Governmental Approvals. Subject to the accuracy of the representations
and warranties of the Investor set forth in Section 4, no registration or filing
with, or consent or approval of or other action by, any Federal, state or other
governmental agency or instrumentality is or will be necessary for the valid
execution, delivery and performance by the Company of this Agreement, or the
related transaction documents or the issuance, sale and delivery of the Shares.


5.12.   Offering of the Shares.  Neither the Company nor any person authorized
or employed by the Company as agent, broker, dealer or otherwise in connection
with the offering or sale of the Shares or any security of the Company similar
to the Shares has offered the Shares or any such similar security for sale to,
or solicited any offer to buy the Shares or any such similar security from, or
otherwise approached or negotiated with respect thereto with, any person or
persons, and neither the Company nor any person acting on its behalf has taken
or will take any other action (including, without limitation, any offer,
issuance or sale of any security of the Company under circumstances which might
require the integration of such security with Shares under the Securities Act or
the rules and regulations of the Commission thereunder), in either case so as to
subject the offering, issuance or sale of the Shares to the registration
provisions of the Securities Act.
 
 
 
11

--------------------------------------------------------------------------------

 

 
6.   Miscellaneous.


6.1.  Notices.  All notices or other communications given or made hereunder
shall be in writing and shall be delivered or mailed by registered or first
class mail, postage prepaid or express overnight courier service, to the address
set forth on the cover page hereof.


6.2. Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts, excluding its
conflicts of laws rules.


6.3.  Entire Agreement.  This Agreement constitutes the entire agreement between
the parties with respect to the subject matter hereof and may be amended or
superseded only by a writing executed by the parties.


7.  Continuing Effect of Representations, Warranties and Acknowledgments.  The
Investor and the Company agree that the representations and warranties of
Section 4 and Section 5, respectively, are true and accurate as of the date of
this Subscription Agreement and shall be true and accurate as of the date of
delivery to and acceptance by the Company of this Subscription Agreement, and
shall survive such delivery and acceptance.  If in any respect such
representations, warranties and acknowledgements shall not be true and accurate
prior to such delivery and acceptance, the Investor or the Company, as the case
may be, shall give immediate written notice of such fact to the Company or the
Investor, specifying which representations and warranties and acknowledgements
are not true and accurate and the reasons therefore.


8.  Indemnification.  The Investor understands the meaning and legal
consequences of Investor’s representations and warranties contained in Section
4, and agrees to indemnify and hold harmless the Company, its officers or any of
its directors, affiliates, controlling shareholders, counsel, agents, or
employees from and against any and all loss, damage or liability (including
costs and reasonable attorneys’ fees due to or arising out of a breach of any
representation, warranty or acknowledgment of the Investor contained in this
Agreement; and the Company understands the meaning and legal consequences of its
representations and warranties contained in Section 5 of this Agreement and in
the other documents and agreements executed by the Company as contemplated by
the transactions described in this Agreement, and agrees to indemnify and hold
harmless the Investor, its officers or any of its directors, affiliates,
controlling shareholders, counsel, agents or employees from and against any and
all loss, damage or liability (including costs and reasonable attorneys’ fees)
due to or arising out of a breach of any representation, warranty or
acknowledgment of the Company contained herein or therein.


[SIGNATURE PAGE IMMEDIATELY FOLLOWS]
 
 
 
12

--------------------------------------------------------------------------------

 
 
Investor  (if individual)



___________________________________________________


Print
Name:                                                                                 
              


Investor ( if entity)


Print
Name:                                                                                 


By:                                                                                               


Title:                                                                                            





--------------------------------------------------------------------------------






 
13

--------------------------------------------------------------------------------

 
 




PAYMENT BY CHECK OR MONEY ORDER:


Investor will send check or money order payable to:


 “Seyfarth Shaw LLP, BTI Escrow Agent” to the following address:



 
Boston Therapeutics, Inc.
 
33 South Commercial St.
 
Manchester, NH 03101
 
Attn: Kenneth A. Tassey, Jr., President

 

--------------------------------------------------------------------------------


Investor may contact the Company directly at 978-886-0421.
The contact person is Ken Tassey.  Alternatively the investor may call or
contact the Escrow Agent at:
 
The Escrow Agent:
Seyfarth Shaw LLP
 
Two Seaport Lane
 
Boston, MA  02210
 
Attention: David E. Dryer, Esq.
 
617-946-4856





1.           Establishment of Escrow Account.  The Escrow Agent shall deposit
any Proceeds forwarded to it by any single Subscriber into the Escrow Agent's
non-interest-bearing escrow account (the "Escrow Account").


2.           Minimum Sales.  The sale by the Company of any Shares is
conditioned upon the receipt and acceptance by the Company of a number of
subscriptions totaling at least the Minimum Subscription (as defined below),
provided that the Company shall not accept any subscription from a Subscriber
who has not executed and delivered Definitive Documents therefore.  The minimum
accumulated subscription (Minimum Subscription) shall be Five Hundred Thousand
Dollars ($500,000).


3.           Deposits into the Escrow Account.  The Company shall promptly
deliver all monies received from Subscribers for the payment of the Shares and
Warrants to the Escrow Agent for deposit in the Escrow Account together with a
written account of each sale, which account shall set forth the Subscriber's
name and address, the number of Shares and Warrants purchased, the amount paid
therefore, whether the initial consideration received was in the form of a
check, draft or money order, and the Subscriber's social security number or
other taxpayer identification number.

 
 
14